COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges McClanahan and Haley
Argued at Salem, Virginia


ELLIS G. HUFFMAN
                                                         MEMORANDUM OPINION∗ BY
v.     Record No. 2116-04-3                          CHIEF JUDGE JOHANNA L. FITZPATRICK
                                                              SEPTEMBER 27, 2005
ILEDA HUFFMAN


                      FROM THE CIRCUIT COURT OF RUSSELL COUNTY
                                 Keary R. Williams, Judge

                 Daniel R. Bieger (Copeland & Bieger, P.C., on brief), for appellant.

                 Robert M. Galumbeck (Galumbeck, Necessary, Dennis & Kegley,
                 on brief), for appellee.


       Ellis G. Huffman (appellant) appeals from the trial court’s equitable distribution order

directing certain payments to Ileda Huffman (appellee). Appellant contends that the trial court

erred in setting the date for the valuation of marital assets, in finding that appellee met her

burden of proving the appreciation during the marriage of separate assets, and in awarding one

half the marital assets to appellee where the parties were married and cohabiting for less than one

year. We do not address the merits of appellant’s contentions because we find that he failed to

preserve them for appeal. Accordingly, we affirm the trial court.

                                        I. The Valuation Date

       In his opening brief’s “questions presented,” appellant contends that the trial court erred

                 when it ruled that March 27, 2002 was the appropriate date for
                 valuation when it had previously ruled that the final date for
                 submission of evidence was February 27, 2001, when evidentiary
                 depositions were taken on August 7, 2000, December 12, 2000,


       ∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
               January 5, 2001 and February 7, 2001 and the parties separated on
               March 21, 1999.

Appellant cites the trial court’s order of April 5, 2004 and the final page of the trial court’s order

of August 26, 2004 as evidence that he preserved the issue for appeal. These citations to the

record do not reveal that appellant presented the trial court with the question he now presents to

this Court on appeal.

       By order dated April 5, 2004, the trial court set the valuation date for purposes of

equitable distribution at March 27, 2002. The trial court set March 27, 2002 as the valuation

date, rather than March 21, 1999 as requested by appellant, because March 27, 2002 was “the

date of the last evidentiary hearing [and] is the appropriate Valuation Date for purposes of

equitable distribution.” Appellant simply signed the order under the heading “Requested &

Objected To,” with no reasons stated for the objection.

       The trial court’s final equitable distribution order of August 26, 2004 incorporates the

trial court’s opinion letter regarding equitable distribution. The trial court’s opinion letter

reaffirms that the date of valuation was set at March 27, 2002 by previous order. Appellant

signed the trial court’s August 26, 2004 order under the heading “Objected to For the Reasons

Stated in the Record.” Appellant’s opening brief does not direct us to the place in the record

where he stated the reasons for his objection, see Rule 5A:20(c) (stating that “[t]he opening brief

of appellant shall contain . . . a statement of the questions presented with a clear and exact

reference to the page(s) of the . . . record[] or appendix where each question was preserved in the

trial court” (emphasis added)), and we have found no evidence in the record that appellant

informed the trial court of the question he presents to us. Cf. Buchanan v. Buchanan, 14
Va. App. 53, 56, 415 S.E.2d 237, 239 (1992) (stating that generally we do “not search the record

for errors in order to interpret appellant’s contention and correct deficiencies in a brief”).



                                                 -2-
       Rule 5A:18 bars our consideration of this issue. Rule 5A:18 states that “no ruling of the

trial court . . . will be considered as a basis for reversal unless the objection was stated together

with the grounds therefor at the time of the ruling.” This Court has said that the rule

               promotes the correction of error at the trial level. Lee v. Lee, 12
Va. App. 512, 514, 404 S.E.2d 736, 737 (1991). It requires that
               the grounds of any objection be presented to the trial court,
               affording the trial judge an opportunity to consider the issues
               intelligently and take corrective action. Martin v. Commonwealth,
               13 Va. App. 524, 530, 414 S.E.2d 401, 404 (1992). The rule also
               prevents unfairness to the opposing party “who may have been
               able to offer an alternative to the objectionable ruling, but did not
               do so, believing there was no problem.” Lee, 12 Va. App. at 514,
               404 S.E.2d at 737; see also Weidman v. Babcock, 241 Va. 40, 44,
               400 S.E.2d 164, 167 (1991).

Copeland v. Commonwealth, 42 Va. App. 424, 441, 592 S.E.2d 391, 399 (2004). In accord with

these principles, we have also stated that “the same argument must have been raised, with

specificity, at trial before it can be considered on appeal.” Correll v. Commonwealth, 42
Va. App. 311, 324, 591 S.E.2d 712, 719 (2004) (citing Buck v. Commonwealth, 247 Va. 449,

452-53, 443 S.E.2d 414, 417 (1994)). A mere statement that a ruling of the trial court is “seen

and objected to” is not sufficient to preserve an issue for appeal under Rule 5A:18. Lee, 12

Va. App. at 515, 404 S.E.2d at 738.

       Here, the record does not reveal that appellant presented his objection to the trial court’s

date of valuation with the specificity required by Rule 5A:18. We accordingly will not address it

on appeal.

   II. Appellee’s Burden of Proving the Appreciation During the Marriage of Separate Assets

       Appellant contends in his second question that appellee failed to meet her burden of

proving that appellant’s separate property increased in value during the marriage. Specifically,

appellant argues that appellee “could not have met her burden of proving the value of marital

assets nor could the owning spouse have rebutted such evidence because the time for submission

                                                 -3-
of evidence expired before the relevant valuation date [of March 27, 2002]” and that there was

no “evidence to prove their value on March 27, 2002.” As evidence that he preserved his

argument for appeal, appellant cites several pages of a brief filed with the trial court. In that

brief, with regard to the business property at issue (Huffman Service Center), he contends that

the “wife has not met her burden of proving appreciation and in fact the evidence shows a

‘negative appreciation’ of $95,000.00,” with a graph showing valuation evidence for September

22, 1998, October 1, 1999 and “no evidence” for March 27, 2002. With respect to the marital

home, he contends that there was no increase in value as a result of wife’s efforts. He also cites

the final page of the trial court’s equitable distribution order of August 26, 2004 that he signed

“Objected to For the Reasons Stated in the Record.” “Ordinarily, endorsement of an order ‘Seen

and objected to’ is not specific enough to meet the requirements of Rule 5A:18 because it does

not sufficiently alert the trial court to the claimed error.” Herring v. Herring, 33 Va. App. 281,

286, 532 S.E.2d 923, 926 (2000); see also Mackie v. Hill, 16 Va. App. 229, 231, 429 S.E.2d 37,

38 (1993). We can find no additional reasons preserved in the record.

       Appellant’s citations to the record do not reveal that he presented the trial court with the

question he now presents to us, to wit, that appellee could not have met her burden of proving

appreciation because “the time for submission of evidence expired before” the March 27, 2002

date of valuation or that there was “no evidence to prove their value on March 27, 2002.”

Appellant’s objections do not meet the specificity requirements of Rule 5A:18 because he never

informed the trial court of the reasons he believed its rulings on valuation date and appreciation

were incorrect. See supra Part I. Rule 5A:18 thus bars our consideration of this issue.

                   III. The Award of One-Half the Marital Assets to Appellee

       Finally, we hold that Rule 5A:18 also bars our consideration of appellant’s last argument.

Appellant argues that the trial court erred in awarding appellee one-half the marital assets where

                                                 -4-
the time between the parties’ marriage and their separation was less than one year. As evidence

that he presented the trial court with this objection to its ruling, he cites the brief he filed with the

trial court and the final page of the trial court’s August 26, 2004 equitable distribution order that

he signed “Objected to For the Reasons Stated in the Record.” However, these citations do not

reveal that he ever argued to the trial court that its equal division of the marital assets was

incorrect because the parties’ marriage and cohabitation lasted less than one year. He thus

deprived the trial court and appellee of the ability to intelligently respond to his objection.

Copeland, 42 Va. App. at 441, 592 S.E.2d at 399. Pursuant to Rule 5A:18, we therefore will not

consider appellant’s question on appeal. See supra Part I.

                                            IV. Conclusion

        We hold that appellant failed to comply with the requirements of Rule 5A:18.

Accordingly, we affirm the trial court.

                                                                                         Affirmed.




                                                  -5-